Dismiss; Opinion Filed January 16, 2020




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                           No. 05-19-01105-CV

 MARJURITA D. KELLEY, INDIVIDUALLY AND AS THE REPRESENTATIVE OF
              THE ESTATE OF D’LISA M. KELLEY, Appellant
                                 V.
THE CITY OF DALLAS, KEVIN MANSELL, AND ABIGAIL DOMINGUEZ, Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-02799

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Since filing her notice of appeal on September 11, 2019, appellant has not communicated

with this Court or taken any further steps to prosecute the appeal. She has not paid the appellate

filing fee and has not filed an affidavit indicating her inability to pay nor anything with this Court

asking for relief from inability to pay.

       On October 22, 2019, the district clerk informed the Court the clerk’s record would not be

filed because appellant had not paid the clerk’s fee. That same day, we directed appellant to file,

no later than November 1, 2019, written verification she had made arrangements to pay the fee or

was entitled to proceed without paying the fee. See Tex. R. App. P. 35.3(a).            Although we

cautioned appellant that failure to comply could result in dismissal of the appeal without further
notice, appellant has not complied. See id. 37.3(b). Accordingly, we dismiss the appeal. See id.,

42.3(b),(c).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE



191105F.P05




                                              –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 MARJURITA D. KELLEY,                                On Appeal from the 162nd Judicial District
 INDIVIDUALLY AND AS THE                             Court, Dallas County, Texas
 REPRESENTATIVE OF THE ESTATE                        Trial Court Cause No. DC-16-02799.
 OF D’LISA M. KELLEY, Appellant                      Opinion delivered by Chief Justice Burns,
                                                     Justices Molberg and Nowell participating.
 No. 05-19-01105-CV          V.

 THE CITY OF DALLAS, KEVIN
 MANSELL, AND ABIGAIL
 DOMINGUEZ, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees the City of Dallas, Kevin Mansell, and Abigail Dominguez
recover their costs, if any, of this appeal from appellant Marjurita D. Kelley, Individually and as
the Representative of the Estate of D’Lisa M. Kelley.


Judgment entered this 16th day of January, 2020.




                                               –3–